Citation Nr: 0822750	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  01-06 642	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey




THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a fractured right humerus, status post gunshot wound.




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1966 to 
June1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  Subsequently, the claims file was 
transferred to the RO in Newark, New Jersey.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence demonstrates that residuals of 
a fractured right humerus, status post gunshot wound, are 
manifested by a limited range of motion of the right elbow, 
and x-ray evidence of degenerative joint disease to the right 
elbow, without evidence of major arm motion limited at 
shoulder level, to include as a result of pain or 
dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a fractured right humerus, status post gunshot 
wound, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2004, March 2006 and April 2006.  These 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in any evidence that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In that decision, the Court 
stated that for an increased compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran, through written 
statements made to VA, such as in his VA Form 9 Substantive 
Appeal, has demonstrated actual knowledge of all relevant VA 
laws and regulations.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007).  As such, the Board finds that the 
veteran is not prejudiced based on this demonstrated actual 
knowledge.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The Board 
finds that the available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2007) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2007).  The Board further acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Court held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  When a 
diagnostic code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2007).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In this case, the veteran has been assigned a 10 percent 
rating for his service-connected residuals of a fractured 
right humerus, status post gunshot wound, pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2007).  

520
0
Scapulohumeral articulation, ankylosis of:
Major
Minor

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach mouth 
and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007)

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007)

520
3
Clavicle or scapula, 
impairment of:
Major
Mino
r

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2007)

520
5
Elbow, ankylosis of:
Majo
r
Mino
r

Unfavorable, at an angle of less than 50° or 
with complete loss of supination or pronation
60
50

Intermediate, at an angle of more than 90°, or 
between 70° and 50°
50
40

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2007)

520
6
Forearm, limitation of flexion of:
Majo
r
Mino
r

Flexion limited to 45°
50
40

Flexion limited to 55°
40
30

Flexion limited to 70°
30
20

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007)

520
7
Forearm, limitation of extension of:
Majo
r
Mino
r

Extension limited to 110°
50
40

Extension limited to 100°
40
30

Extension limited to 90°
30
20

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007)

520
8
Forearm, flexion limited to 100° and extension 
to 45 degrees
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2007)

520
9
Elbow, other impairment of Flail joint
60
50

Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited 
fracture of head of radius


38 C.F.R. § 4.71a, Diagnostic Code 5209 (2007)

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007)

Factual Background

Service treatment records reflect that while stationed in 
Vietnam in May 1968, the veteran sustained an AK-47 gunshot 
wound to the right arm with a comminuted supracondylar 
fracture of the humerus, without neurovascular involvement.  
After initial debridement of the wound, he was evactuated to 
Japan and then to a CONUS Naval Hospital for treatment.  The 
wound was described as being in the anterior aspect, lower 
third of the right arm.  Neurovascular and muscular findings 
of the right hand and digits were within normal limits.  In 
June 1968, secondary closure of the wound was performed.  A 
long cast was applied and remained on the arm for six weeks, 
when it was removed and physiotherapy for active range of 
motion of the right arm, forearm and wrist was instituted.  
At the time of his discharge from the hospital, the following 
pertinent findings were noted:  There was a healed oblique 
linear scar, 61/2 inches in length extending over the anterior 
lower third of the arm into the antecubital fossa.  There was 
a full range of motion  of the right elbow, forearm, wrist, 
and digits of the right hand.  There was no neurovascular 
involvement of the right upper extremity.  

The veteran was afforded a VA medical examination in October 
1969.  The examiner noted a scar in the lower aspect of the 
right anterior forearm, measuring seven-inches in length.  
Elbow motion was within normal limits and there was no 
limitation of motion of the joint.  He was able to do all 
movements with his hand.  There was no limitation of motion  
of the fingers.  Sensation of the lower area of the forearm 
was normal.  No atrophy or wasting was observed.  Shoulder 
motion was within normal limits.  There was no effusion of 
the joints and no edema was present.  X-ray films of the 
right humerus revealed an old supracondylar fracture which 
was well-healed, with residual deformity apparently due to 
comminution fracture site.  No other significant abnormality 
was identified.

In connection with the current claim for increase filed in 
May 2000, VA medical records dated from May 1999 to July 2005 
contain little or no evidence related to residuals of the 
veteran's fractured right humerus.  However, a May 2000 VA 
medical record notes that the then 54-year-old veteran 
complained of chronic pain, apparently including from a 
fracture of the humerus that occurred secondary to a gunshot 
wound in service.  It also was noted that the veteran could 
not work secondary to bilateral knee pain and that he had 
last worked as a truck driver.  An examination that date 
showed range of motion of the right arm was full but caused 
discomfort in extreme extension.  Range of motion of the 
right shoulder was within normal limits.  The veteran was 
placed on a pain management plan.  

On VA examination of his right elbow in May 2000, the veteran 
complained of pain, weakness, stiffness, swelling, heat and 
redness, instability, giving way, locking, fatigability, and 
lack of endurance.  He had previously worked as a truck 
driver, but was presently self-employed as a painter.  
Periods of flare-ups were noted with strenuous movements.  It 
was noted that the veteran was right-hand dominant.  Range of 
motion of the right elbow was measured as: flexion on the 
right to 132 degrees, forearm supination on the right to 71 
degrees, and forearm pronation on the right to 64 degrees.  
X-rays of the right distal humerus showed an old healed 
fracture with degenerative changes seen at the glenohumeral 
and acromioclavicular joint.  An x-ray of the right elbow 
showed no acute fracture.  The examiner diagnosed 
degenerative joint disease of the right elbow following 
gunshot wound to the right humerus involving the elbow with 
loss of function due to pain.

On VA examination in August 2001, the veteran complained of 
diabetes and his service wounds in 1968.  A decreased range 
of motion in the rotation of his right elbow was noted.  The 
examiner assessed a gunshot wound to the right arm with 
decreased rotation.

A February 2002 VA medical record related to his claim for 
PTSD noted that the veteran was last employed two years prior 
as a truck driver, but that he had two accidents within two 
weeks due to prescribed medications and was terminated or 
quit that position.  

A June 2002 VAMC admission record noted that the veteran was 
unemployable based on his psychiatric and an unnamed physical 
condition.  

A July 2005 VA medical record noted that the level of pain 
was acceptable to the veteran and that no additional pain 
management treatment was needed.

On VA examination in August 2005 of a superficial scar, the 
veteran complained of restricted range of motion and muscle 
tightness in the right upper extremity and intermittent pain 
in the right upper extremity.  On examination, there was full 
range of motion of the right elbow joint.  

On VA examination in May 2006, the veteran complained of 
daily pain in his right side that was worse with lifting 
heavy objects.  He also complained of soreness and swelling.  
He did not report any problem with repetitive use nor any 
flare-ups or incapacitating episodes.  On examination, motor 
strength of the biceps was 5-/5.  Range of motion of the 
elbow was flexion to 125 degrees, full extension to 0 
degrees, supination to 80 degrees, and pronation to 80 
degrees.  There was no pain with range of motion, but some 
pain with deep palpation over the distal aspect of the 
biceps.  After repetitive motion of the biceps there was an 
additional loss of joint function of 10 percent secondary to 
pain.  There was no additional loss due to fatigue or 
incoordination or lack of endurance.  X-rays of the right 
elbow showed exostoses in the inferior aspect of the humerus.  
There was no evidence of fracture or dislocation in the right 
elbow joint.  There were mild degenerative changes noted on 
the anterior aspect of the olecranon fossa.  There was no 
apparent evidence of joint effusion.  The VA examiner 
diagnosed status post gunshot wound with a large scar to the 
right biceps and degenerative joint disease to the right 
elbow.

Analysis

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a rating in 
excess of 10 percent for the veteran's service-connected 
residuals of a fractured right humerus, status post gunshot 
wound.  (The Board notes that the veteran is already service-
connected for his scar on the medial aspect of his right 
upper arm and elbow and that that disability is not presently 
on appeal before the Board.)

Based on the evidence of record, the Board finds that the 
veteran's residuals of a fractured right humerus are 
presently manifested by a limited range of motion of the 
right elbow, as measured in the May 2006 VA examination noted 
above, and x-ray evidence of degenerative joint disease to 
the right elbow.  Under the provisions of DC 5003, the x-ray 
evidence of degenerative joint disease in this one joint does 
not entitle the veteran to more than his current 10 percent 
rating.  The injury involved the anterior aspect, lower third 
of the right arm; there is no competent medical evidence of 
involvement of the upper arm that would have resulted in 
nonunion of the clavicle or scapula, with loose movement, or 
dislocation of the clavicle or scapula, as required for a 
rating in excess of 10 percent under the provisions of DC 
5203.  Consequently, a rating in excess of 10 percent for 
residuals of a fractured right humerus is not warranted.  See 
38 C.F.R. § 4.71a, DCs 5003, 5203 (2007).

The Board also has considered whether an increased rating is 
warranted under alternative diagnostic codes.  However, there 
is no evidence of ankylosis (DC 5200).  There is no competent 
medical evidence of the range of motion of the right arm 
being limited to the shoulder level as required for a rating 
in excess of 10 percent under DC 5201.  There is no evidence 
of a malunion of the humerus (DC 5202).  Further, the 
evidence does not show flexion limited to 90 degrees or 
extension of the forearm limited to 75 degrees to warrant a 
20 percent rating under the provisions of either DC 5206 or 
DC 5207.  In addition, the evidence does not show flexion of 
the forearm limited to 100 degrees and extension limited to 
45 degrees to warrant a 20 percent rating under DC 5208.  
Consequently, a rating in excess of 10 percent for residuals 
of a fractured right humerus is not warranted.  See 38 C.F.R. 
§ 4.71a (2007).  See also Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of a diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence). 

In conclusion, there is no basis to justify a higher rating 
at this time.

The Board acknowledges the veteran's contentions that his 
right humerus disability is more severely disabling.  
However, as noted above, the veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the 
veteran's subjective complaints of pain and weakness noted in 
the May 2000 VA examination.  However, as the May 2006 VA 
examination showed an additional loss of joint function of 10 
percent secondary to pain after repetitive motion of the 
biceps, but no objective evidence of additional loss of 
motion or function, such as fatigue, incoordination, or lack 
of endurance following repetitive movement, the disability 
picture for the veteran's right humerus disability does not 
more nearly approximate the criteria for any higher ratings 
than those assigned.

For all the foregoing reasons, the veteran's claim for 
entitlement to a rating in excess of 10 percent for residuals 
of a fractured right humerus, status post gunshot wound, must 
be denied.  The Board has considered staged ratings, under 
Hart v. Mansfield, supra, but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected right humerus disability that would 
take the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Consequently, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for residuals of a fractured 
right humerus, status post gunshot wound, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


